Case 2:18-cv-07736-GW-JC Document 15 Filed 01/04/19 Page 1 of 2 Page ID #:534
 Case 3:11-md-02244-K Document 961 Filed 01/04/19 Page 1 of 2 PageID 37822


                                                                              ERTIFIED A TRUE COPY
                                                                             CERTIFIED        COP
                                UNITED STATES JUDICIAL PANEL KAREN
                                                              AREN MITCHELL, CLERK
                                                                             CLER
                                             on
                                 MULTIDISTRICT LITIGATION      By s/*THOMAS DREW
                                                                                 DEPUTY CLERK
                                                                        U.S. DISTRICT COURT, NORTHERN
                                                                               DISTRICT OF TEXAS
  IN RE: DEPUY ORTHOPAEDICS, INC.,                  1/4/2019                      January 4, 2019
  PINNACLE HIP IMPLANT PRODUCTS
  LIABILITY LITIGATION                                    DD                        MDL No. 2244
                                                                             2:18-cv-07736-GW-JC
                                                          Sherry Kinne v. DePuy Orthopaedics, Inc. et al
                                    (SEE ATTACHED SCHEDULE)



                         CONDITIONAL TRANSFER ORDER (CTO í307)



  On May 23, 2011, the Panel transferred 3 civil action(s) to the United States District Court for the
  Northern District of Texas for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 787 F.Supp.2d 1358 (J.P.M.L. 2011). Since that time, 1,727 additional action(s)
  have been transferred to the Northern District of Texas. With the consent of that court, all such
  actions have been assigned to the Honorable James Edgar Kinkeade.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Northern District of Texas and assigned to
  Judge Kinkeade.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Northern District of Texas for the reasons stated in the order of May 23, 2011, and, with the consent
  of that court, assigned to the Honorable James Edgar Kinkeade.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Northern District of Texas. The transmittal of this order to said Clerk shall be
  stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                        FOR THE PANEL:
     Jan 04, 2019


                                                        Jeffery N. Lüthi
                                                        Clerk of the Panel
Case 2:18-cv-07736-GW-JC Document 15 Filed 01/04/19 Page 2 of 2 Page ID #:535
 Case 3:11-md-02244-K Document 961 Filed 01/04/19 Page 2 of 2 PageID 37823




  IN RE: DEPUY ORTHOPAEDICS, INC.,
  PINNACLE HIP IMPLANT PRODUCTS
  LIABILITY LITIGATION                                                        MDL No. 2244



                     SCHEDULE CTOí307 í TAGíALONG ACTIONS



    DIST      DIV.      C.A.NO.     CASE CAPTION


  ALABAMA NORTHERN

     ALN       2       18í01555     Covert v. Johnson & Johnson Inc et al

  CALIFORNIA CENTRAL

     CAC       2       18í07736     Sherry Kinne v. DePuy Orthopaedics, Inc. et al
     CAC       2       18í09243     Mary E. Knoebel v. DePuy Orthopaedics, Inc. et al
     CAC       2       18í09244     Lisa Mills v. Depuy Orthopaedics, Inc. et al

  CALIFORNIA NORTHERN

    CAN        3       18í05867     Pisani, Sr. v. Johnson & Johnson Services, Inc. et al
    CAN        4       18í05866     Austin et al v. Johnson & Johnson Services, Inc. et al
    CAN        4       18í05868     O'Brien et al v. Johnson & Johnson Services, Inc. et al
    CAN        4       18í05869     Bickman et al v. Johnson & Johnson Services, Inc. et al
    CAN        4       18í05870     Airheart et al v. Johnson & Johnson Services, Inc. et al
    CAN        4       18í06848     Reinecke v. DePuy Orthopaedics, Inc. et al
    CAN        4       18í06850     Sutherland v. DePuy Orthopaedics, Inc. et al

  CONNECTICUT

     CT        3       18í02002     Dickinson v. Depuy Orthopaedics, Inc.

  MARYLAND

     MD        1       18í03688     Kruger et al v. Johnson & Johnson et al

  MICHIGAN EASTERN

     MIE       2       18í13420     Swedorski et al v. DePuy Orthopaedics, Inc. et al

  PENNSYLVANIA EASTERN

     PAE       5       18í04569     STOUDT et al v. DEPUY ORTHOPAEDICS, INC. et al
